Citation Nr: 9903605	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  97-22 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to 
include tuberculosis, as secondary to asbestos exposure.

2.  Entitlement to service connection for headaches.

3.  Entitlement to an increased (compensable) evaluation for 
residuals of a laceration of the right middle finger.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active Naval service from June 1964 to June 
1966, with additional periods of active duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the veteran's claim for 
service connection for a lung disorder, to include 
tuberculosis, as secondary to asbestos exposure, as well as 
his claim for service connection for headaches.  In that 
decision, the RO also granted service connection for 
residuals of a laceration of the right middle finger, and 
assigned a noncompensable (zero percent) evaluation.  The 
veteran appealed each of those determinations.


FINDINGS OF FACT

1.  There is no competent medical evidence of a relationship 
between the veteran's current lung disorder and his period of 
active Naval service.

2.  There is no competent medical evidence of a relationship 
between the veteran's current headaches and his period of 
active Naval service.

3.  The veteran's residuals of a laceration of the right 
middle finger are manifested by 20 degrees of contracture, 
subjective complaints of pain, and a scar measuring 
approximately one centimeter in length and a tenth of a 
centimeter in width.

4.  The veteran's decreased grip strength and functional 
impairment of the right hand are attributable to his 
nonservice-connected carpal tunnel syndrome.
CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a lung 
disorder, to include tuberculosis, as secondary to asbestos 
exposure is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim of entitlement to service connection for 
headaches is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The criteria for a compensable evaluation for residuals 
of a laceration of the right middle finger have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.20, 4.27, 4.40-4.46, 4.71a, 
Diagnostic Code 5226 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b) (1998). 

The threshold question that must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that each of his claims is well 
grounded.  See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The veteran must satisfy three elements for each claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

Alternatively, the United States Court of Veterans Appeals 
(Court) has recently indicated that a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Id.

A.  Lung disorder, to include 
tuberculosis, as secondary to 
asbestos exposure

In McGinty v. Brown, 4 Vet. App. 428, 432-33 (1993), the 
Court, noting the absence of specific statutory or regulatory 
guidance regarding claims for residuals of asbestos exposure, 
observed that some guidelines for compensation claims based 
on asbestos exposure were published in Department of Veterans 
Benefits Circular 21-88-8 (DVB Circular), dated May 11, 1988.  
The DVB Circular was subsequently rescinded and its basic 
guidelines are now found in Veterans Benefits Administration 
(VBA) Adjudication Procedure Manual M21-1 (M21-1), Part VI, 
para. 7.21 (January 31, 1997).  

These guidelines provide that cancers of the lung, 
asbestosis, pleural and peritoneal disorders are among the 
disorders that have been associated with asbestos exposure.  
See also Ennis v. Brown, 4 Vet. App. 523, 527 (1993).  The 
development guidelines note that many people with asbestos-
related diseases have only recently come to medical attention 
because the latent period varies from 10 to 45 or more years 
between first exposure and development of disease.  In 
addition, exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  Further, it 
notes that a determination must be made as to whether or not 
military records demonstrate evidence of asbestos exposure in 
service and if there is pre-service and post-service evidence 
of occupational or other asbestos exposure.  M21-1, Part III, 
para. 5.13.  In McGinty, the Court also indicated that, while 
the veteran, as a lay person, was not competent to testify as 
to the cause of his disease, he was competent to testify as 
to the facts of his asbestos exposure.  McGinty, 4 Vet. App. 
at 432.

In the present case, the veteran argues that he currently 
suffers from a lung disorder, to include tuberculosis, as a 
result of asbestos exposure while aboard the USS PUEBLO.  The 
veteran's DD Form 214 shows that his military occupational 
specialty was related to a civilian occupation of a pipe 
fitter.  In June 1998, the veteran testified at his personal 
hearing that he worked as a welder while in the Navy, where 
he was exposed to asbestos.  Thus, the Board finds that for 
the purpose of determining whether his claim is well 
grounded, the veteran was most likely exposed to asbestos in 
service.  The record, however, also contains post-service 
evidence of occupational asbestos exposure.  In an Asbestos 
Exposure Questionnaire dated in February 1996, the veteran 
reported additional asbestos exposure while working as a 
boiler maker/fitter for several years after his separation 
from service.  

More importantly, however, the record contains no competent 
medical evidence demonstrating a relationship between the 
veteran's current lung disorder and service.  Therefore, as 
the veteran has failed to prove this essential element, the 
Board can only conclude that his claim for service connection 
for a lung disorder, to include tuberculosis, as secondary to 
asbestos exposure is not well grounded. 

Service medical records reflect that the veteran suffered 
from tuberculosis as a child, and was subsequently treated 
for an internal pulmonary hemorrhage in 1963.
However, these records are negative for any complaint, 
treatment or finding with regard to any respiratory disorders 
during service.  As previously discussed, however, the 
absence of such evidence in service is of little relevance in 
a claim for service connection for a lung disorder related to 
asbestos exposure.

Nevertheless, no records of post-service treatment 
demonstrate that the veteran suffers from any current 
respiratory disorder which is related to asbestos exposure 
while in service.  Treatment reports from Edward L. Taylor, 
M.D., dated from March 1987 to May 1991, as well as treatment 
reports from Jacqueline Petray, M.D., dated from May 1988 to 
June 1996, include the veteran's complaints of shortness of 
breath.  These reports also note that the veteran smoked 
cigarettes.  However, none of these reports includes a 
diagnosis pertaining to a lung disorder which accounts for 
the veteran's respiratory complaints.  Moreover, chest x-rays 
contained in these reports are negative for any abnormalities 
related to asbestos exposure, to include pleural thickening.

The veteran was first diagnosed with a lung disorder in 1995.  
In this respect, VA outpatient treatment reports dated from 
August 1995 to September 1997 note that the veteran was 
diagnosed with chronic obstructive pulmonary disease (COPD) 
in August 1995.  These reports also note that the veteran 
continued to smoke cigarettes.  Significantly, however, none 
of these reports includes a medical opinion relating the 
veteran's COPD to asbestos exposure while in service.  These 
reports, moreover, do not include a diagnosis which has 
commonly been associated with asbestos exposure, namely 
cancers of the lung, asbestosis, or pleural or peritoneal 
disorders.  See Ennis, 4 Vet. App. at 527.  

The Board has also considered lay statements by the veteran 
that his current lung disorder is related to asbestos 
exposure while in service, including testimony presented at a 
hearing before a hearing officer at the RO in July 1997, as 
well as before the undersigned Member of the Board in June 
1998.  However, the Board notes that where, as here, the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 (1991).  While 
the veteran is competent to state that he was exposed to 
asbestos while in service, he is not competent to attribute 
his current lung disorder to such exposure.  Thus, the 
veteran's lay statements standing alone cannot serve as a 
sufficient predicate upon which to find his claim for service 
connection to be well grounded.  See Heuer v. Brown, 7 Vet. 
App. 379, 384, (1995) (citing Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993)).

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of competent medical 
evidence to support the claim for service connection for a 
lung disorder, to include tuberculosis, as secondary to 
asbestos exposure, the Board can only conclude that the 
veteran has not presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claim is 
well grounded.

B.  Headaches

The veteran claims that he was treated for headaches 
approximately once a week while in service, and that he has 
continually suffered from chronic headaches since then.  
Hence he may establish a well grounded claim if the three 
elements set forth in Epps, supra, are satisfied or if 
chronicity or continuity of symptomatology is established.  
See Savage, 10 Vet. App. at 498.  

Service medical records are negative for any complaint, 
treatment or finding pertaining to headaches.  Thus, the 
service medical records do not contain any competent evidence 
that a chronic disorder was present during service.  In 
addition, no post-service treatment reports have been 
presented which demonstrate a relationship between the 
veteran's current headaches and service.  The first 
documented complaints of headaches were in March 1984, at 
which time the veteran was admitted to Hillcrest Medical 
Center after injuring his back and neck in a motor vehicle 
accident.  The veteran also reported cervical tension 
headaches on the right side.  The diagnosis included severe 
back sprain and strain throughout the left paraspinal muscles 
with tension related headaches.  

Treatment reports from Dr. Taylor dated from March 1987 to 
May 1991 were reviewed, some of which include the veteran's 
complaints of headaches.  In March 1987, it was noted that 
the veteran suffered from constant headaches since the late 
1970s as a result of a cervical strain from a motor vehicle 
accident in either 1977 or 1979.  Dr. Taylor also noted the 
veteran's more recent motor vehicle accident in 1984.  The 
assessment was chronic muscular contraction headaches.  In 
December 1990, the veteran was admitted to St. Francis 
Hospital for a mild concussion after falling approximately 
nine feet off a scaffolding platform.  However, none of these 
reports includes any medical evidence or opinion indicating 
that the veteran's headaches are related to service.  

Treatment reports from Dr. Petray further note the veteran's 
complaints of headaches.  These records disclose that the 
veteran suffered from chronic headaches from 1992 to 1996.  
Dr. Petray, however, did not relate the veteran's headaches 
to service.  In fact, she indicated that the veteran's 
headaches may have been caused by his hypertension 
medication.  Accordingly, these reports do not contain 
medical evidence of a nexus between the veteran's headaches 
and service.

VA outpatient treatment reports dated from August 1995 to 
September 1997 also include the veteran's complaints of 
headaches.  Although none of these reports contains a medical 
opinion relating the veteran's headaches to service, a March 
1997 report does include the veteran's history of headaches 
dating back to service, in 1964.  However, evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute medical evidence of the required nexus.  LeShore 
v. Brown, 8 Vet. App. 407, 409 (1995).  These reports, 
therefore, do not constitute competent evidence of a nexus 
between the veteran's current headaches and service. 

The only evidence of a relationship between the veteran's 
headaches and service are the veteran's own lay statements, 
including testimony presented at his personal hearings.  
However, since the record does not reflect that the veteran 
possesses the medical training and expertise necessary to 
render an opinion as to either the cause or diagnosis of 
headaches, his lay statements are not a sufficient predicate 
upon which to find his claim for service connection for 
headaches to be well grounded.  See Heuer, 7 Vet. App. at 384 
(citing Grottveit, 5 Vet. App. at 93).

In conclusion, no medical evidence or opinion has been 
presented which effectively links the veteran's current 
headaches to service.  As a result, the Board can only 
conclude that the veteran's claim for service connection for 
headaches is not well grounded and must be denied.

C.  Conclusion

Since each of the veteran's claims is not well grounded, the 
VA has no further duty to assist the veteran in developing 
the record to support his claims.  See Epps, 126 F.3d at 1469 
("[T]here is nothing in the text of § 5107 to suggest that 
[VA] has a duty to assist a claimant until the claimant meets 
his or her burden of establishing a 'well grounded' 
claim.").  

The Board also is unaware of any information in this matter 
that would put the VA on notice that any additional relevant 
evidence may exist which, if obtained, would well ground 
either of the veteran's claims.  See generally, McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995). The Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
present a well-grounded claim for each of the benefits 
sought, and the reasons why the claims have been denied at 
this time.  See Robinette, supra.

II.  Increased Rating Claim

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is plausible and capable of 
substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  The Board also is satisfied that all 
relevant facts have been properly developed; therefore, no 
further assistance to the veteran is required in order to 
comply with the duty to assist.  Id.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3. 

The Board observes that the veteran's service-connected 
residuals of a laceration of the right middle finger have 
been rated as noncompensably disabling under Diagnostic Code 
5226.  See 38 C.F.R. §§ 4.20, 4.27.  Under this code 
provision, a 10 percent disability evaluation, which is the 
maximum allowed, is warranted for favorable or unfavorable 
ankylosis of the middle finger.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5226.  In every instance, such as this, where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  See 38 C.F.R. § 4.31.  In addition to applicable 
schedular criteria, under 38 C.F.R. §§ 4.40 and 4.45, the VA 
is required to consider whether an increased evaluation could 
be assigned on the basis of functional loss due to pain or 
weakness, to the extent that any such symptoms are supported 
by adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995).

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's residuals of a laceration of 
the right middle finger do not warrant a compensable 
evaluation under Diagnostic Code 5226.  In reaching this 
decision, the Board considered an April 1997 VA examination 
report, which did not reflect that the veteran's right middle 
finger was ankylosed.  The veteran reported that he was 
unable to fully extend his right middle finger at the distal 
phalanx, and examination revealed that this finger 
demonstrated 20-degree flexion contracture.  The veteran 
demonstrated decreased grip strength and was able to close 
his hand only to one inch from the palmar crease, which the 
examiner attributed to the veteran's carpal tunnel syndrome.  
Based on these findings, the diagnosis was minor laceration 
of the dorsal aspect of the distal phalanx of the right 
middle finger with about a 20 degree contracture in an 
uncooperative patient who has multiple other problems 
affecting his wrist and hand.  The examiner further indicated 
that these problems were unrelated to this rather small 
laceration, which measured approximately one centimeter in 
length and a tenth of a centimeter in width.

As there is simply no evidence that the veteran's right 
middle finger is ankylosed, the Board finds that the 
veteran's residuals of a laceration of the right middle 
finger do not meet the criteria for a 10 percent evaluation 
under Diagnostic Code 5226.
The Board also finds that an increased evaluation is not 
warranted on the basis of functional loss due to pain, or on 
the basis of weakened movement, excess fatigability, or pain 
on movement.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 
Vet. App. at 204-05.  The Board has carefully considered the 
veteran's testimony regarding his complaints of pain and 
functional impairment of his right hand.  Nevertheless, the 
Board observes that the examination report of April 1997 
notes that all of the veteran's functional defects of the 
right hand are attributed to his nonservice-connected carpal 
tunnel syndrome.  While the veteran may well believe that his 
current symptomatology is attributable to his laceration of 
the right middle finger, as a lay person without medical 
training or expertise, he is not competent to provide 
probative evidence on such an issue.  See Espiritu, 2 Vet. 
App. at 294-95.  Thus, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 have been considered, as mandated by DeLuca, supra, 
but do not provide a basis for a compensable rating under 
these circumstances.  

Finally, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  In the 
instant case, however, there has been no showing that the 
veteran's residuals of a laceration of the right middle 
finger have caused marked interference with employment, 
necessitated frequent periods of hospitalization or otherwise 
render impracticable the application of the regular schedular 
standards.  As such, the Board determines that the criteria 
for assignment of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for residuals of a laceration of the right middle 
finger.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55-56 (1990).


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for a lung disorder, to include tuberculosis, as 
secondary to asbestos exposure is denied.

In the absence of evidence of a well-grounded claim, service 
connection for headaches is denied.

A compensable evaluation for residuals of a laceration of the 
right middle finger is denied. 



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 2 -


